The opinion of the court was delivered by
Burch, J.:
Royal B. Douglas was .charged in four counts with cheating and defrauding the state of Kansas, and was found guilty on each count. From a cumulative sentence to confinement in the penitentiary he appeals.
There are assignments of error relating to trial proceedings. De*7fendant does not bring to this court a record which will permit consideration of them.
Other assignments of error are misconduct of the prevailing party, and abuse of discretion by the trial court, whereby defendant did not have a fair trial. These assignments of error are based on refusal of the district court to continue the case and, after full investigation, insistence of the court that the case be tried at the term and on the day it was set for trial. Some of the facts regarding fixing date of trial were disputed. On abundant, credible and convincing evidence, both direct and circumstantial, the court in effect found defendant was simply trying to secure postponement of trial over the term. The unpleasant details will not be spread at length upon the records of this court.
The judgment of the district court is affirmed.